The plaintiff in error, hereinafter called the defendant, was by information charged jointly with Ray Murphy with the crime of robbery with firearms, and was sentenced to imprisonment in the penitentiary for 50 years, from which judgment and sentence the defendant has appealed.
The testimony on behalf of the state is sufficient to show the guilt of the defendant. The defendant was tried separately; his codefendant, Ray Murphy, having entered his plea of guilty and was sentenced to imprisonment in the penitentiary for a term of five years. The jury found the defendant guilty without fixing his punishment, and the court sentenced the defendant to imprisonment in the penitentiary for a term of fifty years.
The defendant assigns several errors alleged to have been committed by the trial court, but has not filed a brief in support of the same. The defendant filed a motion asking for a modification of the judgment, and states that his codefendant was equally guilty in the commission of the robbery, and that his codefendant was sentenced to five years in the penitentiary; that the punishment inflicted upon him is cruel and unusual, and amounts to a life sentence, and prays the court for a modification of the said sentence.
An examination of the record shows that this defendant, together with his codefendant, held up Howard Turner on the highway and took his watch and a nickel in money from him; that Ray Murphy, the codefendant, *Page 415 
held the gun on Turner while this defendant took his watch and the nickel in money from the defendant. After a thorough study of the record and a careful reading of the testimony in the case, it appears to the court that the sentence imposed upon the defendant in this case is excessive, and that the ends of justice would be met by a modification of the judgment and sentence from fifty years to twenty-five years, and the judgment as so modified is affirmed.
EDWARDS, P.J., concurs.
CHAPPELL, J., concurs in affirmance of the case, but dissents from the reduction of sentence.